OPPENHEIMER AMT-FREE MUNICIPALS N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer AMT-Free Municipals (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 3012 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble339,312,9175,050,849 David K. Downes338,888,9455,474,822 Matthew P. Fink339,073,7505,290,017 Edmund Giambastiani, Jr.339,321,5555,042,211 Phillip A. Griffiths338,989,9895,373,778 Mary F. Miller 339,221,2765,142,490 Joel W. Motley 339,506,4294,857,338 Joanne Pace 339,496,3214,867,445 Mary Ann Tynan339,348,5375,015,229 Joseph M. Wikler339,036,6905,327,077 Peter I. Wold 339,859,6634,504,103 William F. Glavin, Jr.339,808,5424,555,225 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 2h:Proposal to revise the fundamental policy relating to tax-free securities For AgainstAbstain 152,864,441 7,933,27732,118,063 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain
